Title: From Julia Stockton Rush to Abigail Smith Adams, 19 June 1815
From: Rush, Julia Stockton
To: Adams, Abigail Smith


				
					My dear Madam
					Philadelphia June 19th 1815
				
				Altho’ I have not had the pleasure to receive a letter from you, since I last wrote; yet your goodness to me on all occasions gives me the assurance that you will excuse the liberty I now take to ask a favor for my daughter Manners; she has I suppose sail’d for England before this time, and in her last letter to me express’d a wish to get a letter of introduction to our Minister at the Court of London, who she knew was the frind of her father. She thought I could obtain one from her brother Richard, and I am sure he would take great pleasure in giving it to her, but it has occured to me that it would be much more gratifng to her to obtain that favor from you my dear Madam. Mr Adams and his family are no doubt and will be much opprest in that way—but a wish from you that he would notice my daughter if she should happen to be in London would place her upon a better footing than a ceremonious letter of introduction could do, she will not be in that way at all, but to be allowed to go to Mr Adam’s as to the frend of her father and upon your request, will be very gratefyig to her and to me, to know the most distinguished characters from her own county, cannot fail to be advantageous to her—she regrets very much that the Regt to which her husband belongs is ordered to England, she is so much nearer home in Canada and can live so much more comfortably on the pay and allowances of a Major, indeed it is eaqual to all their wishes in that country, but in England it will be very different, the allowances are all stop’d when they are not in service. If you will have the goodness to enclose a letter to me I will send it to her the first time I write to her.I have had the pleasure to receive a visit from my Son Richard this spring he spent two weeks with us, and I think has regain’d all he lost by his sickness—Benjamin sail’d a few days since for Lisbon, as Super Cargo and owner of a third part of the cargo, poor fellow he has been idle for two years and half by the war.My daughter and Sons join in the most respectful remembrance to Mr Adams and to you / with dear Madam / your obliged frind
				
					Julia Rush
				
				
			